           Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 1 of 14


 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     CHAD STIEBER,                          ) Case No.: 1:19-cv-00778-BAM
12                                          )
               Plaintiff,                   ) ORDER REGARDING PLAINTIFF’S
13          v.                              ) SOCIAL SECURITY COMPLAINT
                                            )
14   ANDREW M. SAUL, Commissioner of Social )
     Security,                              )
15                                          )
16             Defendant.                   )
                                            )
17
18                                                     INTRODUCTION

19            Plaintiff Chad Stieber (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying his application for supplemental security

21   income under Title XVI of the Social Security Act. The matter is currently before the Court on the

22   parties’ briefs, which were submitted, without oral argument, to Magistrate Judge Barbara A.

23   McAuliffe.1

24            Having considered the briefing and record in this matter, the Court finds the decision of the

25   Administrative Law Judge (“ALJ”) to be supported by substantial evidence in the record as a whole

26
27
     1
               The parties consented to have a United States Magistrate Judge conduct all proceedings in this case, including
28   entry of final judgment, pursuant to 28 U.S.C. § 636(c). (Doc. Nos. 6, 8, 21.)

                                                                  1
          Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 2 of 14


 1   and based upon proper legal standards. Accordingly, this Court affirms the agency’s determination to

 2   deny benefits.

 3                                      FACTS AND PRIOR PROCEEDINGS

 4            Plaintiff filed an application for supplemental security income on March 3, 2016. AR 166-69.2

 5   Plaintiff alleged that he became disabled on August 1, 2013, due to autism, hoarding issues, difficulty

 6   communicating, “introverted” and inflammation on both legs. AR 183. Plaintiff’s application was

 7   denied initially and on reconsideration. AR 91-95, 99-103. Subsequently, Plaintiff requested a

 8   hearing before an ALJ. ALJ Mary Parnow held a hearing on April 26, 2018, and issued an order

 9   denying benefits on June 12, 2018. AR 13-26, 32-56. Plaintiff sought review of the ALJ’s decision,

10   which the Appeals Council denied, making the ALJ’s decision the Commissioner’s final decision. AR

11   1-5. This appeal followed.

12            Hearing Testimony

13            The ALJ held a hearing on April 26, 2018, in Bakersfield, California. Plaintiff appeared with

14   his attorney, Michael Donaldson. Thomas Mitchell, an impartial vocational expert, also appeared.

15   AR 34.

16            Plaintiff testified that he was 39 years old and had graduated from high school, but it took him

17   three additional years. He last worked as a part-time dishwasher six years prior to the hearing. He did

18   not identify any other work. AR 36-37.

19            In response to questions from his attorney, Plaintiff testified regarding his social interactions.

20   He reported that he stays home and hangs around the house. He does not have friends and is shy. He

21   attended a community high school and talked to a couple of people. When he was working, he hardly

22   ever saw his supervisors and bosses, and he worked alone. Plaintiff explained that he does not have

23   very good attention, he wanders off and people have to remind him. AR 37-38. His dad handles

24   paying bills and going to the grocery store and to the post office. Plaintiff cannot do those things

25   because it makes him nervous to leave the house and to be around people. If he had to change his

26   routine to leave his house, he would have to work on it and take slow steps. AR 39-40.

27
28   2
              References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                                2
          Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 3 of 14


 1          When asked about his medications, Plaintiff testified that he takes Prozac. It helps and makes

 2   him sleep more. AR 41. When asked about his daily activities, Plaintiff reported that he hangs around

 3   the house. He does not have to clean. AR 42. When asked about high school, Plaintiff testified that

 4   he did not take any special education classes, but he had problems with learning. He now has

 5   problems learning directions. AR 42.

 6          In response to questions from the ALJ, Plaintiff testified that he worked part time at a car wash

 7   about four years prior to the hearing. He still collects recyclables, but he does not go out any more to

 8   collect them. When asked if there was any reason why he could not go back to dishwashing if offered

 9   a job, Plaintiff stated that there were no openings. He also reported looking for other work with the

10   water company, oil fields and Kmart, but had no interviews. AR 42-44.

11          Following Plaintiff’s testimony, Plaintiff’s father, Larry Stieber, provided testimony. In

12   response to questions from Plaintiff’s attorney, Mr. Stieber testified about Plaintiff’s work as a

13   dishwasher. Mr. Stieber indicated that as far as he knew, Plaintiff arrived at work on time. He did not

14   know if Plaintiff was able to get along with his co-workers or be around people. AR 45. Generally,

15   Plaintiff had very few friends and Mr. Stieber did not see him interact much with people. Mr. Stieber

16   reported that Plaintiff does not go to the movies, social events or church. AR 46. When asked about

17   Plaintiff’s obsessive-compulsive disorder and hoarding, Mr. Stieber testified that Plaintiff had a hard

18   time letting go of stuff or throwing stuff away. If Mr. Stieber threw things out, Plaintiff would pick it

19   up and bring it back home. AR 47.

20          Mr. Stieber also believed that Plaintiff’s ability to work was affected by his interaction with

21   people. Plaintiff reportedly was afraid to speak up and shied away from applying for jobs and job

22   interviews. He got the dishwashing job through a friend. Mr. Stieber did not know why Plaintiff was

23   let go from that job. AR 47-48. As to Plaintiff’s ability to concentrate, Mr. Stieber testified that

24   Plaintiff will start working on something, but will set it aside and not finish it. AR 49. When reading

25   a magazine, he will just flip through it and look at the pictures basically. Plaintiff reportedly does not

26   really read books and does not watch much TV. AR 49. Plaintiff will go with his father grocery

27   shopping and he occasionally has gone on his own. Half of the time, Plaintiff will pick the groceries.

28   AR 49-50.
                                                          3
           Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 4 of 14


 1          Following Mr. Stieber’s testimony, the ALJ elicited testimony from the vocational expert

 2   (“VE”) Thomas Mitchell. The VE characterized Plaintiff’s past work as medium, unskilled, SVP 2.

 3   The ALJ also asked the VE hypothetical questions. For the first hypothetical, the ALJ asked the VE

 4   to assume an individual of Plaintiff’s age, with a GED and Plaintiff’s past work experience. The ALJ

 5   also asked the VE to assume an individual with no exertional limitations, but with limitations to

 6   understanding, remembering, and carrying out simple instructions for two-hour intervals. This

 7   individual also should not work with the general public but could interact with co-workers and

 8   supervisors. This individual also should avoid inherently hazardous work activities without

 9   appropriate safeguards and supervision. The VE testified that this individual would be able to perform

10   the claimant’s past work both as performed and as typically performed. The VE also testified that

11   there would be other work in the national economy that such an individual could perform at the

12   medium, light and sedentary level. At the medium level, there would be positions such as hand

13   packager, janitor, and production worker. AR 51-53.

14          For the second hypothetical, the ALJ asked the VE to take hypothetical one with a reduction to

15   occasional interaction with co-workers and supervisors. The VE testified that this change would allow

16   the three identified jobs. AR 53.

17          For the third hypothetical, Plaintiff’s counsel asked the VE to add that the because of the

18   individual’s limitations and medical treatment/medication, he would be off-task at least 15 percent of

19   the time of the eight-hour workday. The VE testified that, based on his experience, this would

20   eliminate the occupational base. AR 53-54.

21          For the final hypothetical, Plaintiff’s counsel asked the VE to consider an individual limited to

22   no contact with the general public or co-workers and occasional contact with supervisors with no

23   confrontational supervisor skills or interaction. The VE testified that the identified jobs would be

24   eliminated because they require at least occasional interaction. AR 54-55.

25          Medical Record

26          The relevant medical record was reviewed by the Court and will be referenced below as

27   necessary to this Court’s decision.

28   ///
                                                         4
          Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 5 of 14


 1          The ALJ’s Decision

 2          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

 3   determined that Plaintiff was not disabled under the Social Security Act. AR 16-26. Specifically, the

 4   ALJ found that Plaintiff had not engaged in substantial gainful activity since February 24, 2016, his

 5   application date. AR 18. The ALJ identified anxiety disorder and a neurocognitive disorder as severe

 6   impairments. AR 18. The ALJ determined that the severity of Plaintiff’s impairments did not meet or

 7   equal any of the listed impairments. AR 18-20.

 8          Based on a review of the entire record, the ALJ found that Plaintiff retained the residual

 9   functional capacity (“RFC”) to perform the full range of work at all exertional levels but with the

10   following nonexertional limitations: simple routine tasks for two hour intervals with normal breaks;

11   no work with the general public; occasional interaction with co-workers but able to interact with

12   supervisors; and should avoid workplace hazards without appropriate safeguard and supervision. AR

13   20-24. With this RFC, the ALJ found that Plaintiff could perform his past relevant work as a

14   dishwasher. Alternatively, the ALJ concluded that Plaintiff could perform other jobs in the national

15   economy, such as hand packager, janitor and production worker. AR 24-25. The ALJ therefore

16   concluded that Plaintiff was not disabled under the Social Security Act. AR 25-26.

17                                           SCOPE OF REVIEW

18          Congress has provided a limited scope of judicial review of the Commissioner’s decision to

19   deny benefits under the Act. In reviewing findings of fact with respect to such determinations, this

20   Court must determine whether the decision of the Commissioner is supported by substantial evidence.

21   42 U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales,

22   402 U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112,

23   1119, n. 10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as

24   adequate to support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be

25   considered, weighing both the evidence that supports and the evidence that detracts from the

26   Commissioner’s conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the

27   evidence and making findings, the Commissioner must apply the proper legal standards. E.g.,

28   Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s
                                                        5
           Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 6 of 14


 1   determination that the claimant is not disabled if the Commissioner applied the proper legal standards,

 2   and if the Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of

 3   Health and Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

 4                                                           REVIEW

 5              In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

 6   substantial gainful activity due to a medically determinable physical or mental impairment which has

 7   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

 8   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

 9   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

10   her age, education, and work experience, engage in any other kind of substantial gainful work which

11   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

12   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir.

13   1990).

14                                                        DISCUSSION3

15              Plaintiff contends that the ALJ erred by (1) improperly evaluating opinion evidence from his

16   mental health treatment provider, Nancy Metcalf, LCSW; (2) improperly evaluating Plaintiff’s

17   subjective complaints; and (3) improperly determining that Plaintiff did not meet or equal a medical

18   listing.

19              A. The ALJ Did Not Err in Evaluating the Opinion Evidence from Nancy Metcalf.

20              Plaintiff first argues that the ALJ improperly rejected the opinion of his treating provider,

21   Nancy Metcalf, LCSW. Specifically, Plaintiff contends that the ALJ failed to provide specific,

22   legitimate reasons for rejecting Ms. Metcalf’s treating source opinion in favor of the consultative

23   psychiatric examiner, Dr. Carson Chambers, and the non-examining state agency physicians. (Doc.

24   No. 19 at 3.) The Court disagrees.

25
26
27   3
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   6
           Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 7 of 14


 1            On January 18, 2018, Ms. Metcalf, a licensed clinical social worker at Omni Family Health,

 2   issued an opinion letter, which stated as follows:

 3            I have been working with Chad Steiber [sic] since August 2017. He presents with
              significant impairments. Specifically, he lacks the ability to function independently. He
 4            has lived with his father since he was a child, and he had never held a job. As a child he
              was so socially avoidant that he would run away from school. This pattern has continued
 5
              into adulthood as he avoids people and is very isolative. His father provides food and
 6            shelter for Chad as he is unable to do this for himself. [¶] He has not been able to obtain
              employment due to his severe social anxiety and avoidant behavior. He lacks the ability
 7            to interaction with people appropriately which has prevented him from ever obtaining
              employment. [¶] Chad is a good candidate for SSI as it is unlikely he will be able to obtain
 8
              a job let alone keep the job due to his severe social impairments.
 9
10   AR 258.
11            Contrary to Plaintiff’s contention, the ALJ was not required to assess Ms. Metcalf’s opinion
12   under the standard applicable for a treating physician. Rather, under the regulations applicable to
13   Plaintiff’s claim, Ms. Metcalf, as a social worker, is not considered an acceptable medical source, but
14   an “other source.” 20 C.F.R. § 416.913(d)(3) (effective September 3, 2013 to March 26, 2017)
15   (identifying “other sources” to include public and private social welfare agency personnel). Although
16   required to consider evidence from “other sources,” an ALJ may discount testimony from these other
17   sources by providing reasons “germane to each witness for doing so.” See Dale v. Colvin, 823 F.3d
18   941, 943 (9th Cir. 2016); Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); see also Turner v.
19   Comm'r of Soc. Sec., 613 F.3d 1217, 1223-24 (9th Cir. 2010) (finding a social worker is an “other
20   source” and can be rejected for “germane” reasons); Delegans v. Berryhill, 766 Fed.App'x 477, 480
21   (9th Cir. 2019) (treating LCSW as an “other source”).
22            In evaluating Ms. Metcalf’s opinion, the ALJ reasoned as follows:
23            This opinion is given little weight because the restrictions are overly restrictive and
              inconsistent with the treatment record. Further, it is not accurate as the claimant has been
24            able to obtain employment per his testimony and his father’s testimony [at] the hearing.
25            Employment referenced in the record see Exhibit 7F/17. Moreover, the opinion provides
              no indication of any limitations attributed to the claimant’s mental disorders. Lastly, it is
26            conclusionary on an issue reserved for the Commissioner.

27   AR 24.
28   ///
                                                          7
           Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 8 of 14


 1          The Court finds that the ALJ provided multiple germane reasons for assigning “little weight”

 2   to Ms. Metcalf’s opinion. First, the ALJ rejected Ms. Metcalf’s opinion as overly restrictive and

 3   inconsistent with the treatment record. AR 24. The ALJ may reject the competent testimony of an

 4   other medical source if it is inconsistent with evidence in the record. Dale, 823 F.3d at 944–45;

 5   Molina, 674 F.3d at 1111; see also Shorter v. Saul, 777 Fed.App’x 209, 211 (9th Cir. 2019)

 6   (concluding ALJ properly rejected other source opinion based on inconsistency with objective medical

 7   evidence); Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (finding “[i]nconsistency with

 8   medical evidence” is a germane reason sufficient to discredit testimony from other sources).

 9          According to the record, and as noted by the ALJ, Plaintiff had a history of anxiety, hoarding

10   and anti-social behavior. AR 21-22, 239, 352, 374. However, Plaintiff did not receive any inpatient

11   psychiatric care, psychotherapy or mental health treatment until 2017, and did not request a psychiatric

12   referral until after applying for social security. AR 263, 264 (“Pt father reports that his lawyer

13   requested pt come in to get medical help to help his case with SSI.”), 239, 387 (“Asked client why he

14   is attending therapy and he was unable to answer. Father is hoping [claimant] will qualify ofr [sic]

15   SSI.”). He also was not treated with any medication until late 2017, and then noted to have

16   improvement. AR 22, 251, 257, 265, 307, 310, 316.

17          Additionally, Ms. Metcalf’s restrictive opinion that Plaintiff was unlikely to be able to work

18   conflicted with that of the consultative psychologist, Dr. Carson K. Chambers, who opined that

19   Plaintiff could perform simple and repetitive tasks on a regular basis, and his ability to work with a

20   supervisor, coworkers and the public on a consistent basis was mildly impaired, his ability to maintain

21   regular attendance and complete a normal workday were mildly impaired, and his ability to deal with

22   stress in the workplace was mildly impaired. AR 23, 243-44.

23          Second, the ALJ rejected Ms. Metcalf’s opinion as inaccurate because, contrary to her opinion,

24   Plaintiff was able to obtain employment. AR 24. Both Plaintiff and his father confirmed that Plaintiff

25   had obtained employment as a dishwasher. AR 36-37, 45-46. Further, as noted by the ALJ, mental

26   health treatment records included a report that Plaintiff was able to work off the books as a dishwasher

27   and car washer. AR 22, 24, 250, 338.

28   ///
                                                         8
          Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 9 of 14


 1          Third, the ALJ indicated that Ms. Metcalf’s opinion lacked any identification of functional

 2   limitations associated with Plaintiff’s mental disorders. AR 24. An ALJ may discount opinion

 3   evidence that fails to provide functional limitations. See, e.g., Morgan v. Comm’r of Soc. Sec. Admin.,

 4   169 F.3d 595, 601 (9th Cir. 1999) (noting an ALJ may reject an opinion that does “not show how [a

 5   claimant’s] symptoms translate into specific functional deficits which preclude work activity”); Sevier

 6   v. Colvin, No. 1:12-CV-01717 GSA, 2014 WL 1247369, at *5 n. 9 (E.D. Cal. Mar. 25, 2014) (noting

 7   social worker’s general observation regarding claimant’s inability work did not yield specific,

 8   permanent functional limitations); see also Rebecca Louise Q. v. Comm'r of Soc. Sec., No. 2:17-CV-

 9   380-FVS, 2019 WL 1386391, at *10 (E.D. Wash. Mar. 27, 2019) (finding ALJ provided germane

10   reason for discounting social worker’s opinion where opinion provided no specific functional

11   limitations); Fonseca v. Berryhill, No. 6:16-CV-00477-HZ, 2017 WL 1536173, at *5 (D. Or. Apr. 25,

12   2017) (finding germane reason for discounting other source opinion where it did not specifically

13   describe the plaintiff’s functional limitations); Heffley v. Comm'r of Soc. Sec. Admin., No. CV-15-

14   08241-PCT-JZB, 2017 WL 1150676, at *5 (D. Ariz. Mar. 28, 2017) (finding ALJ sufficiently

15   discounted other source opinion where opinion was not in the form of specific functional limitations).

16          Finally, the ALJ discounted Ms. Metcalf’s opinion that Plaintiff was unlikely to obtain a job or

17   keep a job because that opinion was a determination reserved for the Commissioner. AR 24. This is a

18   germane reason for discounting Ms. Metcalf’s opinion. See Reed v. Saul, No. 19-CV-01887-JSC,

19   2020 WL 553943, at *3 (N.D. Cal. Feb. 4, 2020) (finding ALJ provided germane reason for assigning

20   little weight to social worker’s opinion that the claimant suffered from a disabling condition because

21   that question was reserved to the Commissioner). Opinions on issues reserved to the Commissioner,

22   such as a statement that a claimant is disabled or unable to work, are not entitled to any special

23   significance. See 20 C.F.R. § 416.927(d).

24          Based on the above, the Court finds that the ALJ provided sufficiently germane reasons for

25   discounting Ms. Metcalf’s opinion.

26          B. The ALJ Properly Evaluated Plaintiff’s Subjective Complaints

27          Plaintiff next argues that the ALJ erred by failing to offer specific, clear and convincing

28   reasons for discrediting Plaintiff’s subjective complaints. In deciding whether to admit a claimant’s
                                                         9
         Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 10 of 14


 1   subjective complaints, the ALJ must engage in a two-step analysis. Garrison v. Colvin, 759 F.3d 995,

 2   1014 (9th Cir. 2014); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004).

 3   First, the claimant must produce objective medical evidence of his impairment that could reasonably

 4   be expected to produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014. If

 5   the claimant satisfies the first step and there is no evidence of malingering, the ALJ may reject the

 6   claimant’s testimony regarding the severity of his symptoms only by offering specific, clear and

 7   convincing reasons for doing so. Id. at 1015.

 8          Here, the ALJ found that Plaintiff’s medically determinable impairments could reasonably be

 9   expected to cause the alleged symptoms, but discounted his statements concerning the intensity,

10   persistence and limiting effects of those symptoms. AR 21. The ALJ was therefore required to

11   provide specific, clear and convincing reasons for discounting Plaintiff’s testimony.

12          The Court finds that the ALJ provided specific, clear and convincing reasons for discounting

13   Plaintiff’s testimony. First, the ALJ considered that Plaintiff’s statements were inconsistent with the

14   medical record. AR 21. Although lack of supporting medical evidence cannot form the sole basis for

15   discounting testimony, it is a factor that the ALJ can consider. See Burch v. Barnhart, 400 F.3d 676,

16   681 (9th Cir. 2005). Here, the ALJ considered record evidence that undermined Plaintiff’s complaints

17   of disabling symptoms. For instance, the ALJ considered that during the mental status examination

18   completed by the consultative examiner in May 2016, Plaintiff had sparse speech, but there was no

19   indication of any type of formal thought disorder and he did not appear to have any perceptional

20   difficulties. He also was oriented times four. While memory was not an area of strength and his fund

21   of general knowledge was limited, his ability to concentrate was adequate. AR 21, 241. The

22   consultative examiner concluded that Plaintiff could perform simple and repetitive tasks on a regular

23   basis and he only had mild impairments in his ability to work with a supervisor, coworkers and the

24   public on a consistent basis, his ability to maintain regular attendance and complete a normal workday,

25   and his ability to deal with stress in the workplace. AR 243-44. These limitations are inconsistent

26   with Plaintiff’s assertions of debilitating mental impairments.

27          The ALJ also considered that during a January 2017 psychiatric intake, Plaintiff was positive

28   for restlessness and anxiety, but negative for difficulty concentrating, decreased sleep, feeling down,
                                                        10
         Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 11 of 14


 1   depressed or hopeless, feelings of guilt, hallucinations, or impaired judgment. AR 21, 357. In August

 2   2017, Plaintiff was noted to have normal memory, appropriate mood and affect, normal insight and

 3   normal judgment. AR 287. However, as acknowledged by the ALJ, in October 2017, an examination

 4   revealed that Plaintiff had good judgment, but poor insight, he was confused, agitated, anxious with an

 5   abnormal affect. He was not oriented to time, place and person, but his recent and remote memory

 6   were normal. AR 21-22, 325. Subsequently, a mental status examination on November 10, 2017,

 7   noted that while Plaintiff had a constricted mood, he was cooperative with no acute

 8   agitation/psychomotor retardation. He had no abnormal movements, with normal speech, a linear

 9   thought process, intact cognition and adequate insight/judgment. AR 22, 257. A December 6, 2017

10   mental status examination noted no acute changes. Plaintiff had a blunted affect, but no agitation. His

11   speech had regular rate and rhythm and he had a linear thought process with limited insight/judgment.

12   AR 251. This evidence is generally inconsistent with Plaintiff’s subjective complaints.

13          Second, the ALJ appropriately considered Plaintiff’s ability to work despite a self-reported

14   longstanding history of anxiety and anti-social behavior. AR 22. A review of the record confirms

15   that Plaintiff’s mental health issues, including his hoarding behaviors, were noted to be present

16   throughout Plaintiff’s life. AR 239, 251, 257, 283. Nevertheless, Plaintiff was able to work not only

17   for his father, but also as a dishwasher and a car washer. AR 240, 250. The ALJ therefore provided a

18   clear and convincing reason for discounting Plaintiff’s subjective complaints. See Gregory v. Bowen,

19   844 F.2d 664, 667 (9th Cir.1988) (“[s]ubstantial evidence indicated that the condition of [the

20   claimant’s] back had remained constant for a number of years and that her back problems had not

21   prevented her from working over that time”); Lopez v. Berryhill, No. 1:17-CV-01501-BAM, 2019 WL

22   1325862, at *8 (E.D. Cal. Mar. 25, 2019) (concluding ALJ provided clear and convincing reason for

23   discounting claimant’s back complaints where evidence demonstrated claimant’s condition was not

24   appreciably worse after the claimant stopped working); Hutton v. Comm'r of Soc. Sec., No. 2:15-CV-

25   2002-KJN, 2017 WL 68261, at *6 (E.D. Cal. Jan. 6, 2017) (finding ALJ provided clear and

26   convincing reason for discounting plaintiff’s testimony where “plaintiff had been able to work for

27   many years despite his brain injury and the symptoms stemming from that impairment, which

28   form[ed] the primary basis of plaintiff’s claim of disability”).
                                                         11
         Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 12 of 14


 1          Third, the ALJ discounted Plaintiff’s subjective complaints based on his limited mental health

 2   treatment history, which included no psychiatric hospitalizations and only recent treatment with

 3   medication. AR 22. Plaintiff does not disagree with the ALJ’s findings concerning his limited mental

 4   health treatment. Where, as here, there is no medical evidence that Plaintiff’s failure to seek treatment

 5   “was attributable to [his] mental impairment rather than [his] own personal preference,” an ALJ may

 6   properly consider the claimant’s failure to seek mental health treatment. See, e.g., Molina v. Astrue,

 7   674 F.3d 1104, 1114 (9th Cir. 2012); Rivota v. Saul, No. 1:18-cv-01342-BAM, 2020 WL 1306985, at

 8   *6 (E.D. Cal. Mar. 19, 2020) (finding no error in ALJ’s consideration that plaintiff sought little mental

 9   health treatment and did not participate in counseling).

10          The ALJ also appeared to discount Plaintiff’s subjective complaints because the record

11   suggested that Plaintiff only sought psychiatric treatment in connection with his application for social

12   security. AR 22. Plaintiff challenges this suggestion. (Doc. No. 19 at 4.) However, even if was error

13   to discount Plaintiff's statements concerning the intensity, persistence and limiting effects of his

14   symptoms based on a finding that he only sought treatment in connection with his social security

15   application, any such error is harmless because the ALJ provided other clear and convincing reasons to

16   discount Plaintiff's subjective symptom testimony. See Carmickle v. Comm'r Soc. Sec. Admin., 533

17   F.3d 1155, 1162-63 (9th Cir. 2008); Batson, 359 F.3d at 1197 (upholding ALJ's evaluation of

18   claimant's testimony even though one reason may have been in error).

19          Finally, in evaluating Plaintiff’s subjective complaints, the ALJ considered Plaintiff’s activities

20   of daily living, including the ability to maintain independent personal care, shop with his father and

21   alone for groceries, walk around the community daily collecting recyclables, and work part-time as a

22   dishwasher and car washer. AR 23. An ALJ can properly discount a claimant’s subjective complaints

23   when the daily activities demonstrate an inconsistency between what the claimant can do and the

24   degree that disability is alleged. Molina, 674 F.3d at 1112– 13 (an ALJ may consider “whether the

25   claimant engages in daily activities inconsistent with the alleged symptoms”). The ALJ reasonably

26   determined that Plaintiff’s ability to shop alone, walk around the community collecting recyclables

27   and work part-time demonstrated that Plaintiff was able to maintain sufficient focus to carry out these

28   activities, which potentially can be mentally demanding tasks. AR 23. As suggested by the ALJ,
                                                         12
            Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 13 of 14


 1   these activities are inconsistent with claims of totally debilitating mental impairments. Even where a

 2   plaintiff's activities suggest some difficulty functioning, they may be grounds for discrediting the

 3   claimant’s testimony to the extent that they contradict claims of a totally debilitating impairment.

 4   Molina, 674 F.3d at 1113.

 5            The Court finds that the ALJ’s assessment of Plaintiff’s subjective complaints is free of

 6   reversible error.

 7            C. The ALJ Did Not Err at Step Three of the Sequential Evaluation

 8            As a final matter, Plaintiff asserts that the ALJ erred at step three by failing to consider the

 9   combined effects of his mental impairments in assessing whether his condition met or equaled Listings

10   12.02, 12.06, 12.08, or 12.11. (Doc. No. 19 at 5.)

11            At step three, the ALJ determines whether a claimant’s impairment meets or equals one of a

12   list of specific impairments in the regulations. 20 C.F.R. § 416.920; Tackett v. Apfel, 180 F.3d 1094,

13   1098 (9th Cir. 1999). The Listing of Impairments describes specific impairments of each of the major

14   body systems which are considered “severe enough to prevent an individual from doing any gainful

15   activity.” 20 C.F.R. § 416.925. The claimant bears the burden of establishing his impairment (or

16   combination of impairments) meets or equals the criteria of a listed impairments. Burch, 400 F.3d at

17   683.

18            Plaintiff has failed to advance any specific argument as to how he meets or equals any of the

19   identified listings. Plaintiff’s chart, without analysis or argument, is not sufficient. (Doc. No. 19 at 5.)

20   As the Commissioner points out, no physician has opined that Plaintiff satisfied the requirements of

21   any listing and the State agency consultants, Drs. Jane V. Buerger and B. Rudnick, specifically found

22   that Plaintiff did not meet or equal a listing. AR 62, 74-75.

23            Further, each of the listings at issue, 12.02, 12.06, 12.08, or 12.11, requires that the claimant’s

24   mental disorder result in an extreme limitation of one, or marked limitation of two, of the following

25   four areas of mental functioning: (1) understand, remember, or apply information; (2) interact with

26   others; (3) concentrate, persist, or maintain pace; and (4) adapt or manage oneself. 20 C.F.R. § Pt.

27   404, Subpt. P, App. 1, 12.00 Mental Disorders. The ALJ found that Plaintiff had only mild limitations

28   in understanding, remembering or applying information, moderate limitations in concentrating,
                                                           13
         Case 1:19-cv-00778-BAM Document 22 Filed 11/10/20 Page 14 of 14


 1   persisting, or maintaining pace, moderate limitations in interacting with others and mild limitations in

 2   adapting or managing himself. AR 18-19.

 3                                               CONCLUSION

 4          Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

 5   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court

 6   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

 7   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Andrew M. Saul,

 8   Commissioner of Social Security, and against Plaintiff Chad Stieber.

 9
10   IT IS SO ORDERED.

11
        Dated:     November 9, 2020                           /s/ Barbara   A. McAuliffe            _
12                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        14
